NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT



ALEXIS GONZALEZ,                           )
                                           )
              Appellant,                   )
                                           )
v.                                         )      Case No. 2D18-1862
                                           )
STATE OF FLORIDA,                          )
                                           )
              Appellee.                    )
                                           )

Opinion filed July 3, 2019.

Appeal from the Circuit Court for Lee
County; Bruce E. Kyle, Judge.

Howard L. Dimmig, II, Public Defender,
and Kevin Briggs, Assistant Public
Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and C. Suzanne Bechard,
Chief-Assistant Attorney General, Tampa,
for Appellee.



PER CURIAM.


              Affirmed.


SILBERMAN, BLACK, and ATKINSON, JJ., Concur.